Prudential Investments LLC Gateway Center Three 100 Mulberry Street Newark, New Jersey 07102 AST Investment Services, Inc. One Corporate Drive Shelton, Connecticut 06484 January 22, 2010 The Board of Trustees of Advanced Series Trust Gateway Center Three 100 Mulberry Street Newark, New Jersey 07102 Re:Investment Management Fee Waiver for AST Money Market Portfolio of Advanced Series Trust Prudential Investments LLC and AST Investment Services, Inc. hereby agree to waive 0.01% of their contractual investment management fee for the AST Money Market Portfolio of Advanced Series Trust from the date hereof through and including April 30, 2011. Very truly yours, PRUDENTIAL INVESTMENTS LLC By:/s/ Timothy S. Cronin Name: Timothy S. Cronin Title: Senior Vice President AST INVESTMENT SERVICES, INC. By:/s/ Timothy S. Cronin Name: Timothy S. Cronin Title: President
